Title: From John Adams to Robert R. Livingston, 30 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague July 30th. 1783.
          I have been the more particular in my letters to you, concerning that extensive Manufacture and Commerce of refined Sugars, in this Country because the Proximity of all the Sugar Colonies to us, renders a share in it naturally usefull and convenient both to us and them. Fifty Thousand Hogsheads of raw Sugars are annually wrought in this Republick and exported at a great Profit to Germany, Denmark, Sweeden, Russia, Poland and Italy.
          At Amsterdam I visited a number of respectable Merchants in order to discover their sentiments concerning the Communication between us, and their Islands and Sugar Colonies.— They all agree that St: Eustatius and Curaçao, are and will be commercial Islands, open and free to all our Vessells. St: Martin’s is divided between the French, the Danes and the Dutch, whose share of it does not flourish. The Colonies, upon the Continent, of Surinam, Berbice, Demerary and Essequebo are at a greater distance from us. But they will be open to our Vessells and their Cargoes, because they all agree, that those Colonies, cannot Subsist without our Horses, Lumber, and Provisions, nor without the sale to us of their Melasses. We shall be allowed to take in return Melasses, with which some Quantities of Sugar, Coffee, and other Produce, are always Smuggled as they say. But altho’ nothing has been as yet determined it is the general Opinion that the Produce of the Colonies must be brought home in Dutch Ships as heretofore, Melasses excepted.
          From the Secretary of the West India Company, I have obtained a few Minutes, in so bad French that I almost despair of rendering it intelligible I have attempted it, however in the following Translation. viz.
          “In the Grant of the West India Company, renewed or more properly newly erected in the year 1700, continued in 1730, prolonged afterwards in the year 1760 for two years, and in the year 1762. from the first of January, to the 31st. of December 1791, are found the Limits fixed, only for the Inhabitants of these Seven united Provinces under the name of the united Company of these Provinces upon the Coast and Country of Africa, computing from the Tropick of Cancer, to the Southern Latitude of the Equinoxial Line, with all the Islands in this district situated upon the said Coast, and particularly the Islands of St: Thomas, Annebon, Island of Principa, and Fernando Polo, as also the Places of Essequebo and Baunominora situated upon the continental Coasts of America, as also the Islands of Curaçao, Amaba and Buonaire all the other Limits of the ancient Grant being open for the Commerce of all the Inhabitants of the Republick without exception, upon Condition however, that if the Company Oriental and Occidental should judge proper to navigate to the Islands situated between the Coasts of Africa, and America beginning at the Assention and further South, or any of them, and should occupy it before any other, should have a private Grant with exclusion of all other, for so long time as it shall occupy its places, and in case they should desist, these Places should return under the Second Class open for the Navigation of every Individual of the Republick, paying an Acknowledgment &c.
          That the said Particulars, trading in the said Districts, shall be obliged to acknowledge the Western Company, and to pay them for the Right of Convoy, and consequently in form of Acknowledgment, viz: for the Productions and Merchandizes for the West Indies, two per Cent and returning from thence into these Provinces two per Cent more, for the Commodities in return. and further the Ships navigating to Places, further distant in America, contained in the ancient Grant both in going and returning, should pay, five Florins per Last, or more or Less, according as their High Mightinesses shall judge proper to determine hereafter. observing nevertheless, that these five Florins per Last, shall not be demanded of Ships navigating to the Carabbee Islands, which shall pay the ordinary duty for Convoy to the Colledges of the Admiralty, from which they sail, and the said private Navigators shall be held, moreover, for the Satisfaction of the Western Company, to give sufficient Caution, that they will not Navigate nor cause to be Navigated, the Places contained in the first Class ceded to the said Company, with Exclusion of all others.
          And if any one is found to act Contrary, and to navigate to any Place situated in the prescribed Limits, and granted to the Company, his Ship and Cargo Shall be confiscated and attacked in Force, by the Ships belonging to the said Company and if such ships and Merchandizes or Commodities shall be sold, or entered into any other Country, or foreign Port the owner and his Accomplice Shall be liable to Execution, for the Value of the said ships and Merchandizes or Commodities.
          The Company has also the Right to require an Acknowledgment of all tho[se] who shall navigate, import or export any Merchandize to or from Places belongin[g to] the said Company notwithstanding they may be Subject and may belong to the Domination of other things or Princes, situated within the Limits stipulated in [the] Grant; and especially of every foreign Vessell, bringing any Commodities or Merchan[dizes,] from the West Indies or the Limits stipulated in the Grant, unto these Provinces, whether upon its own account on freight, or on Commission, whether such foreign Vessell shall come directly, from the West Indies and the Limits of the Gra[nt,] into these Provinces, or whether she shall have carried her Cargo to other Count[ries] or Kingdoms for what Reason so ever this may be. Exception, only in case the Merc[han]dizes of the Proprietor, should by Negotiation, be changed in nature, and that the Duty of this Country, fixed to the Place, should be Paid, which any one alledging shall be obliged to prove, Sufficiently, according to the Amount of the Merchandizes.
          Declaring, moreover, for further Elucidation of the said, Grant, that under the Name of the New low Countries, in Consequence of the three per Cent, which [the] Company has a right to require for the Merchandizes sent there or bought from thence, is understood, that part of North America, which extends itself West and South of the northern Part of Newfoundland as far as the Cape of Florida, to the River of Oronoque, and the Islands of Curaçao. For what concerns the other Places of Am[erica] contained in the most ancient and precedent Grant in regard to the five Florins per Last, upon the Vessells there navigating shall be understood all the Caraibbee Islands, Cuba, Jamaica, Hispaniola and Porto Rico as also all the Coasts and Countries computing from the river Oronoque, aforesaid, by the straights of Magellan, Le Maire or other passages or Straights situated under these, as far as the streight of Anjan, both upon the Sea of the North, and the Islands situated on the other side, and between them, as also the Southern Countries situated between the two Meridians, touching at the East the Cape of Good Hope and in the West, the Eastern part of New Guinea inclusively”
          If this Paper is not very clear to Congress, it is not more so to me, and perhaps to the Dutch themselves. There is a Dispute likely to arise between the West India Company and the Colledge of the Admiralty about it; which will [be] explained further, as it proceeds, by whatever Minister you may send here.
          Upon the whole Matter of our Communications with the European Establishments in the West Indies—We shall carry freely our Commodities to the French and Dutch, excepting perhaps Flour to the French, which however will be carried I suppose to St Lucie and Port Royal, as well as to St: Eustatius and Curaçao, St: Thomas and St: Martin’s, and there sold to any Nation that will purchase it. Melasses and Rum we shall bring away freely from the French and Dutch. And if we can obtain of them the Liberty of carrying Sugars, Coffee &c. from their Possessions in the West Indies to their Ports in Europe giving Bonds with Surety, to land them in Such Ports it will be as much as we can expect, if they will allow raw Sugars, Coffee, Cotton &c. to be sent freely to the United States in their own Vessells, this would be an Advantage for us, tho’ not so considerable as to bring them in ours.
          What the English will do is uncertain. We are not to take the Late Proclamation for a Law of the Meeds. The Ministry who made it are not firm in their seats, if Shelburne comes in we shall do better; and to be prepared to take Advantage of so probable an Event, you should have a Minister ready. We have one infallible Resource if we can unite in laying a Duty or a Prohibition But this Measure need not to be hastily taken, because by Negotiation I apprehend the Point may be carried in England; to this end it may be proper to instruct your Minister, and authorize him to Say that the States will find themselves obliged against their Inclinations, to lay a Prohibition or an heavy Duty upon all the West India Goods, imported, and all American Productions exported in British Bottoms, if the Trade is not regulated by Treaty upon an equitable Footing.
          With great Respect and Esteem, / I have the Honour to be, Sir, your / most obedient and most humble / Servant
          John Adams.
        